Exhibit 10.1

 

 

SECONDMENT AGREEMENT

 

by and between

 

ANTERO MIDSTREAM PARTNERS LP

 

ANTERO RESOURCES MIDSTREAM MANAGEMENT LLC

 

ANTERO MIDSTREAM LLC

 

ANTERO WATER LLC

 

ANTERO TREATMENT LLC

 

and

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

SEPTEMBER 23, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I

DEFINITIONS, CONSTRUCTION

1

1.1

Definitions

1

1.2

Construction

4

 

 

 

ARTICLE II

SECONDMENT

4

2.1

Seconded Employees of Antero

4

2.2

MLP’s Rights

4

2.3

Antero’s Rights

4

2.4

Supervision and Management of the Seconded Employees

4

2.5

Consultations

4

2.6

Additional Seconded Employees

4

2.7

Title to Items Obtained on Behalf of MLP

5

 

 

 

ARTICLE III

EMPLOYEES

5

3.1

Personnel

5

 

 

 

ARTICLE IV

REIMBURSEMENT AND BILLING PROCEDURES

6

4.1

Reimbursement

6

4.2

Billing Procedures

7

4.3

Reports

7

4.4

Audit and Examination

7

 

 

 

ARTICLE V

STANDARD OF CARE, NEGATIVE COVENANTS

7

5.1

Standard of Care

7

5.2

Negative Covenants

7

 

 

 

ARTICLE VI

TAXES

8

6.1

Embedded Tax Amounts

8

6.2

Income Taxes

8

 

 

 

ARTICLE VII

TERMINATION

8

7.1

Term

8

7.2

Termination

8

 

 

 

ARTICLE VIII

ACCESS TO THE ASSETS

8

 

 

 

ARTICLE IX

INDEMNIFICATION

8

9.1

Indemnification Scope

8

9.2

Indemnified Persons

9

9.3

Indemnifications

9

9.4

Damages Limitations

9

9.5

Defense of Claims

9

 

 

 

ARTICLE X

FORCE MAJEURE

10

10.1

Force Majeure Event

10

 

i

--------------------------------------------------------------------------------


 

ARTICLE XI

OTHER PROVISIONS

10

11.1

Assignment

10

11.2

Notices

10

11.3

Severability

11

11.4

Entire Agreement; Conflicts

11

11.5

Amendment or Modification

11

11.6

No Waiver

11

11.7

Safety Regulations

11

11.8

Relationship of Parties

11

11.9

Governing Law

11

11.10

Further Assurances

12

11.11

Counterparts

12

11.12

Rights of Third Parties

12

 

SCHEDULES

 

SCHEDULE 1                              Operating Services

SCHEDULE 2                              Accounting Procedures

 

ii

--------------------------------------------------------------------------------


 

SECONDMENT AGREEMENT

 

THIS SECONDMENT AGREEMENT is made effective as of September 23, 2015, by and
between Antero Midstream Partners LP, a Delaware limited partnership (“MLP”),
Antero Resources Midstream Management LLC, a Delaware limited liability company
(the “General Partner”), Antero Midstream LLC, a Delaware limited liability
company (“Antero Midstream”), Antero Water LLC, a Delaware limited liability
company (“Antero Water”), Antero Treatment LLC, a Delaware limited liability
company (“Antero Treatment”) and Antero Resources Corporation, a Delaware
corporation (“Antero”). MLP, the General Partner, Antero Midstream, Antero
Water, and Antero are sometimes referred to herein separately as “Party” or
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, MLP, directly or indirectly, owns, will own or may own (i) the
Gathering Facilities (as defined below) consisting of gathering pipelines,
compressor stations and certain other associated midstream assets, and (ii) the
Water Assets (as defined below) consisting of water delivery pipelines, water
treatment and other water facilities and related assets;

 

WHEREAS, MLP desires that Antero provide Seconded Employees (as defined below)
to perform the Operational Services (as defined below) with respect to the
Gathering Facilities and the Water Assets in accordance with the following
commercial agreements (i) that certain Gathering and Compression Agreement,
dated as of November 10, 2014, between Antero and Antero Midstream (as amended,
supplemented or restated from time to time, the “Gathering Agreement”) and the
Right of First Offer Agreement, dated as of November 10, 2014, between Antero
and Antero Midstream (as amended, supplemented or restated from time to time,
the “ROFO Agreement”), and (ii) that certain Water Services Agreement, dated of
even date herewith, between Antero and Antero Water (as amended, supplemented or
restated from time to time, the “Water Services Agreement,” and together with
the Gathering Agreement and the ROFO Agreement, the “Commercial Agreements”);

 

WHEREAS, the Parties desire to set forth their respective rights and
responsibilities with respect to Antero’s secondment of employees for purposes
of the operation, maintenance and management of the Gathering Facilities and the
Water Assets;

 

NOW THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

 

AGREEMENT

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS, CONSTRUCTION

 

1.1                               Definitions. In this Agreement, capitalized
terms used, but not otherwise defined, shall have the respective meanings given
to such terms set forth below:

 

A&R Services Agreement shall have the meaning set forth in Section 11.4.

 

Accounting Procedures means the terms and provisions set forth in Schedule 2.

 

Affiliate means (i) with respect to Antero, any other Person that directly or
indirectly through one or more intermediaries is controlled by Antero, excluding
the General Partner and any other Person that directly or indirectly through one
or more intermediaries is controlled by the General Partner (including MLP); and
(ii) with respect to MLP, the General Partner and any other Person that directly
or indirectly through one or more intermediaries is controlled by the General
Partner. As used herein, the term “control” means the possession, directly or
indirectly, of

 

1

--------------------------------------------------------------------------------


 

the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

Affiliated Group shall have the meaning set forth on Schedule 2.

 

Agreement means this Secondment Agreement, as the same may be amended.

 

Antero shall have the meaning set forth in the first paragraph.

 

Antero Group shall have the meaning set forth in Section 4.1.

 

Antero Indemnitees shall have the meaning set forth in Section 9.2.

 

Antero Midstream shall have the meaning set forth in the first paragraph.

 

Antero Water shall have the meaning set forth in the first paragraph.

 

Applicable Law means all laws, permits, rules, codes, ordinances, requirements
and regulations of all federal, state or local agencies, court and other
governmental bodies, including without limitation the Natural Gas Act, the
Pipeline Safety Act of 1968, both as amended, and the regulations and orders of
the Federal Energy Regulatory Commission and the Department of Transportation;
in each case, as applicable to MLP, Antero, or the Assets.

 

Assets means the Water Assets and the Gathering Facilities.

 

Audit Committee shall have the meaning set forth in the Partnership Agreement.

 

Business Day means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of Colorado are closed.

 

Capital Expenditures means all Expenditures that are capitalized by Antero or
MLP, as applicable in accordance with GAAP and the relevant Party’s accounting
capitalization procedures, in each case as consistently applied and as in effect
from time to time.

 

Commercial Agreements shall have the meaning set forth in the Recitals.

 

Expenditure means a cost, expense or expenditure.

 

Fiscal Year means each 12 month period beginning on the first day of January of
a year and ending on December 31 of the same year; provided, the first Fiscal
Year hereunder shall begin on the date of this Agreement and shall end on
December 31, 2015; and further provided, the last Fiscal Year shall end at the
expiration or termination of this Agreement.

 

Force Majeure shall have the meaning set forth in Section 10.1(b).

 

GAAP means United States generally accepted accounting principles as in effect
from time to time.

 

Gathering Agreement shall have the meaning set forth in the Recitals.

 

Gathering Facilities shall mean (a) the Gathering System (as defined in the
Gathering Agreement), (b) any property, equipment or other assets associated
with the provision of “Services” (as defined in the ROFO Agreement) under the
ROFO Agreement, (c) any other assets, equipment, accessions and improvements in
respect of the foregoing owned, directly or indirectly, by the Partnership Group
and (d) any other assets, equipment or facilities owned by the Partnership Group
other than the Water Assets.

 

2

--------------------------------------------------------------------------------


 

General Partner shall have the meaning set forth in the first paragraph.

 

Governmental Authority means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of any foreign nation, the United States, or any state that has or
obtains jurisdiction over the matter in question, or any political subdivision
thereof.

 

Initial Services Agreement means the Services Agreement dated November 10, 2014
by and among Antero, MLP and the General Partner.

 

Liability shall have the meaning set forth in Section 9.3(a).

 

Limited Partner shall have the meaning set forth in the Partnership Agreement.

 

MLP shall have the meaning set forth in the first paragraph.

 

MLP Indemnitees shall have the meaning set forth in Section 9.2.

 

Month means calendar month.

 

Operating Services have the meaning set forth in Section 2.1.

 

Partnership Agreement means the Agreement of Limited Partnership of Antero
Midstream Partners LP, dated as of November 10, 2014, to which reference is
hereby made for all purposes of this Agreement. No amendment or modification to
the Partnership Agreement subsequent to the date hereof that relates to or
otherwise affects any portion of this Agreement shall be given effect for the
purposes of this Agreement unless consented to in writing by each of the Parties
to this Agreement.

 

Partnership Group shall have the meaning set forth in Section 3.1(a).

 

Party or Parties means any of the entities named in the first paragraph to this
Agreement and any respective successors or permitted assigns in accordance with
the provisions of this Agreement.

 

Period of Secondment shall have the meaning set forth in Section 3.1(b).

 

Permit means all permits, licenses, franchises, consents, authorizations,
certifications, exemptions, variances, and approvals, as necessary under
Applicable Laws for operating the Assets.

 

Person means any natural person, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
joint stock company or Governmental Authority.

 

Prior Contribution Agreement means that certain Amended and Restated
Contribution Agreement, dated as of November 10, 2014, between Antero and MLP,
as amended, supplemented or restated from time to time.

 

ROFO Agreement shall have the meaning set forth in the Recitals.

 

Seconded Employee(s) shall have the meaning set forth in Section 3.1(b).

 

Service Provider shall have the meaning set forth in Section 4.2.

 

Water Assets shall have the meaning provided such term in the Water Contribution
Agreement, as well as any future assets of Antero Water, Antero Treatment or any
other Affiliate of MLP to the extent relating to the water business of those
respective entities.

 

3

--------------------------------------------------------------------------------


 

Water Contribution Agreement means that certain Contribution, Conveyance, and
Assumption Agreement, dated as of September, 17, 2015, by and among Antero, MLP,
and Antero Treatment, as amended, supplemented or restated from time to time.

 

Water Services Agreement shall have the meaning set forth in the Recitals.

 

1.2                               Construction.  In construing this Agreement,
the following principles shall be followed: (a) no consideration shall be given
to the captions of articles, sections or subsections; (b) no consideration shall
be given to the fact or presumption that one Party had a greater or lesser hand
in drafting this Agreement; (c) the word “includes” and its syntactic variants
means “includes, but is not limited to” and corresponding syntactic variant
expressions; (d) the plural shall be deemed to include the singular, and vice
versa; (e) the words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited; (f) the words
“this Article,” “this Section” and “this clause,” and words of similar import,
refer only to the Article, Section or clause hereof in which such words occur;
and (g) the word “or” is exclusive, and the word “including” (in its various
forms) means including without limitation.

 

ARTICLE II
SECONDMENT

 

2.1                               Seconded Employees of Antero. Subject to the
terms of this Agreement, Antero agrees to provide Seconded Employees (as defined
in Section 3.1(b)) who, in their capacity as Seconded Employees of MLP, will
perform the services described on Schedule 1, except as outsourced by MLP to
third party service providers (the “Operating Services”), in order for the
Partnership Group to operate the Assets in an efficient manner, and in a manner
that permits the Partnership Group to comply with its obligations under the
Commercial Agreements. The Seconded Employees will perform the Operating
Services in accordance with the terms and conditions and subject to the
limitations set forth in this Agreement.

 

2.2                               MLP’s Rights. The Seconded Employees shall be
subject to the direction and control of MLP. Antero shall respond in a
commercially reasonable manner to all instructions, notices, requests or
inquiries from MLP with respect to the Seconded Employees. Decisions, acts or
omissions so undertaken by the Seconded Employees or Antero with respect to the
Seconded Employees pursuant to the direction and control of MLP shall not give
rise to any breach of or default under this Agreement by Antero or liability to
Antero provided that Antero otherwise acted in accordance with the requirements
of Section 2.1.

 

2.3                               Antero’s Rights. MLP and its Affiliates shall
have no authority to terminate a Seconded Employee’s employment with Antero or
otherwise to discipline a Seconded Employee, except that MLP may terminate the
Seconded Employee’s secondment. Antero shall, at all times, have sole authority
to terminate a Seconded Employee’s employment with Antero.

 

2.4                               Supervision and Management of the Seconded
Employees. To the extent that supervisors or managers of the Seconded Employees
issue instructions to such Seconded Employees regarding the Operating Services,
such supervisors and managers shall be treated for purposes of this Agreement as
acting on behalf of MLP for purposes of this Agreement.

 

2.5                               Consultations. Antero and MLP shall consult as
frequently as reasonably necessary regarding the scope of Operating Services to
be performed by the Seconded Employees and particular circumstances that may
require an adjustment to Antero’s obligation to provide the Seconded Employees,
and shall keep each other timely informed about planned downtime, major
maintenance projects, capital projects, significant operational events and other
major events that are relevant to the safe and efficient operation of the Assets
and the performance of the Parties’ respective obligations under this Agreement.

 

2.6                               Additional Seconded Employees.  If, subsequent
to the date hereof, additional services are required to operate the Assets that
are not listed on Schedule 1, Antero shall use commercially reasonable efforts
to provide Seconded Employees to operate such additional facilities and provide
such additional secondment services

 

4

--------------------------------------------------------------------------------


 

on mutually agreeable pricing and other terms to be determined on a basis
similar to the pricing and other terms set forth in this Agreement, whereupon
such services shall be considered part of the Operating Services.

 

2.7                               Title to Items Obtained on Behalf of MLP. To
the extent that any materials, equipment, supplies, consumables, spare parts and
other items are purchased or obtained by Antero or its Affiliates for or on
behalf of the Assets, MLP or any member of the Partnership Group (including
Antero Water, Antero Treatment and Antero Midstream), title to such items shall
pass immediately to and vest in MLP or such applicable Affiliate free and clear
of all liens or encumbrances arising by, through and under Antero and its
Affiliates but not otherwise (other than liens and security interests securing
any unpaid portion of the purchase price for the same) upon passage of title
from the vendor or supplier thereof. All materials, data and documents, to the
extent prepared or developed by any Seconded Employee during the term of this
Agreement for MLP or any of its Affiliates in connection with the Seconded
Employees’ performance of the Operating Services, including all manuals, data,
designs, drawings, plans, specifications and reports, shall belong to MLP (or
such Affiliate). All such materials, documents, and data, in whatever form,
including electronic copies and databases, shall be provided promptly to MLP
following any termination of this Agreement, or at such other times as MLP may
reasonably direct; provided, however, that Antero shall be entitled to retain
(a) copies of such materials, documents and data for document retention and
compliance purposes if required by law, rules, regulations or orders of the
court and (b) all electronic copies (if any) of any such materials, documents
and data residing in its (and its Affiliates’) automatic backup systems.

 

ARTICLE III
EMPLOYEES

 

3.1                               Personnel.

 

(a)                                 Pursuant to Section 2.1, Antero shall
second, or cause to be seconded, to MLP and its subsidiaries (the “Partnership
Group”) the Seconded Employees (as defined in Section 3.1(b)) and such other
Persons (including consultants and professionals, service or other
organizations) as Antero deems necessary or appropriate in order to perform the
Operating Services in an efficient and prudent manner. Subject to Antero’s right
to be reimbursed for such expenses in accordance with the Accounting Procedures,
Antero shall pay all expenses incurred by it in connection with the retention of
the Seconded Employees and such other Persons, including, but not limited to,
compensation, salaries, wages and overhead and administrative expenses, charges
to or incurred by Antero, and, if applicable, social security taxes, workers
compensation insurance, retirement and insurance benefits and other such
expenses. Any such Seconded Employees and other Persons retained by Antero may
be union or non-union employees, and Antero shall have the sole right to
negotiate the terms and provisions of any labor or other agreements with the
unions to which such employees belong. Antero shall second, or cause to be
seconded, all workers who will perform Operating Services.

 

(b)                                 During the term of this Agreement, Antero
shall, from time to time, designate certain of its employees to be seconded to
MLP to perform duties for the Assets or otherwise work on behalf of the
Partnership Group in accordance with and subject to the terms of this
Agreement.  Each such employee who Antero seconds to MLP shall, during the time
that such employee is seconded to MLP under this Agreement (the “Period of
Secondment”), be referred to individually herein as a “Seconded Employee” and,
collectively, as the “Seconded Employees.”

 

(c)                                  Antero will give notice to each Seconded
Employee at times and in the normal processes by which it gives similar notices
to employees or otherwise in its discretion to the extent required in accordance
with any applicable state law. The notices will include that (i) each such
Seconded Employee will be a joint employee of Antero and MLP, and (ii) for any
work place injury, the Seconded Employee’s sole remedy against either Antero or
MLP (or their respective Affiliates) will be under the workers’ compensation
insurance policy or qualified self-insured program of Antero. For the avoidance
of doubt, the Parties acknowledge that the Seconded Employees will, during the
Period of Secondment, be called upon to perform services for both MLP and Antero
(and their respective Affiliates) of the same or closely-related nature.  Antero
retains the right to terminate the secondment of any Seconded Employee for any
reason at any time or to hire or discharge the Seconded Employees with respect
to their employment with Antero.  MLP will have the right to terminate the
secondment to it of any Seconded Employee for any reason at any time, upon prior
written notice to Antero, but at no time will MLP have the right to terminate
any

 

5

--------------------------------------------------------------------------------


 

Seconded Employee’s employment by Antero.  Upon the termination of the
secondment of any Seconded Employee, such Seconded Employee will cease
performing services for the Partnership Group.

 

(d)                                 In the course and scope of performing any
Seconded Employee’s job functions for the Partnership Group, the Seconded
Employee will report into MLP’s management structure, and will be under the
direct management, supervision, direction and control of MLP with respect to
such Seconded Employee’s performance of the Operating Services and day-to-day
activities.

 

(e)                                  Those Seconded Employees who serve as
supervisors or managers and who are called upon to oversee the work of Seconded
Employees working at the Partnership Group’s assets or facilities or to provide
management support on behalf of MLP are designated by MLP as supervisors to act
on the behalf of MLP in supervising the Seconded Employees pursuant to
Section 3.1(d) above.  Any Seconded Employee so designated will be acting on the
behalf of MLP when supervising the work of the Seconded Employees or when they
are otherwise providing management or executive support on behalf of MLP.

 

(f)                                   With respect to the Partnership Group’s
operations in Ohio, Antero shall obtain workers’ compensation coverage as
defined by Ohio Revised Code Chapter 4123 on behalf of both Antero and MLP, and
MLP shall be considered an employer solely for the purposes of Ohio Revised Code
Chapter 4123.  With respect to the Partnership Group’s operations in West
Virginia, Antero shall obtain workers’ compensation coverage as defined by West
Virginia Code Chapter 23 on behalf of both Antero and MLP, and MLP shall be
considered an employer solely for the purposes of West Virginia Code Chapter
23.  For the avoidance of doubt, nothing in this Agreement has any effect on the
right of a Seconded Employee to prosecute a workers’ compensation claim against
MLP, Antero, or both.

 

(g)                                  MLP shall not be a participating employer
in any benefit plan of Antero or any of its Affiliates. Antero shall remain
solely responsible for all obligations and liabilities arising with respect to
any benefit plans relating to any Seconded Employees and the Partnership Group
shall not assume any benefit plan or have any obligations or liabilities arising
thereunder, in each case except for costs properly chargeable to MLP hereunder.

 

ARTICLE IV
REIMBURSEMENT AND BILLING PROCEDURES

 

4.1                               Reimbursement. Subject to and in accordance
with the terms and provisions of this Article IV (but without duplication of any
amounts due pursuant to the A&R Services Agreement) and such reasonable
allocation and other procedures as may be agreed upon by Antero and the General
Partner from time to time, MLP hereby agrees to reimburse Antero for all direct
and indirect costs and expenses incurred by Antero and its Affiliates
(collectively, the “Antero Group”) in connection with the provision of the
Operating Services to the Partnership Group, including the following:

 

(a)                                 Antero shall be reimbursed by MLP for
Expenditures and Capital Expenditures incurred by Antero in the performance of
the Operating Services, in accordance with the Accounting Procedures; provided,
MLP shall not be required to reimburse Antero for (i) contributions, withholding
deductions or taxes measured by the wages, salaries or compensation paid to
Persons employed by Antero or any of its Affiliates in connection herewith
(including any Expenditures arising out of claims for non-payment of any or all
of the foregoing) or (ii) Expenditures for which Antero is required to provide
indemnification to MLP or any MLP Indemnitee pursuant to Section 9.3(b); and

 

(b)                                 Any payments or expenses incurred for
insurance coverage, including allocable portions of premiums, and negotiated
instruments (including surety bonds and performance bonds) provided by
underwriters with respect to the Assets, the Partnership Group’s other assets or
the business of the Partnership Group; salaries and related benefits and
expenses of personnel employed by the Antero Group who render Operating Services
to the Partnership Group, plus general and administrative expenses to the extent
associated with such personnel;

 

it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by the Antero Group consist of an allocated portion of costs and
expenses incurred by the Antero Group for the benefit of both the Partnership

 

6

--------------------------------------------------------------------------------


 

Group and the other members of the Antero Group, such allocation shall be made
on a reasonable cost reimbursement basis as determined by Antero in good faith.

 

4.2                               Billing Procedures.  MLP will reimburse
Antero, or the member of the Antero Group providing the Operating Services, as
applicable (each a “Service Provider”) for billed costs no later than the later
of (i) the last day of the Month following the performance Month or (ii) thirty
(30) Business Days following the date of Antero’s or Service Provider’s billing
to MLP.  Billings and payments may be accomplished by inter-company accounting
procedures and transfers.

 

4.3                               Reports. Antero shall cause to be timely
prepared and delivered to MLP such reports, forecasts, implementation plans,
plans of action, studies and other information pertaining to the performance of
the Operating Services as MLP may reasonably request from time to time. The
costs incurred by Antero in preparing and delivering such reports, forecasts,
plans, studies and other information shall be included in the Expenditures to be
reimbursed by MLP pursuant to Section 4.1(a).

 

4.4                               Audit and Examination.

 

(a)                                 MLP shall have the right to review all
source documentation concerning the liabilities, costs, and expenses allocated
to MLP and/or the Partnership Group hereunder upon reasonable notice and during
regular business hours. If any such examination establishes any inaccuracy in
any billing made prior to such examination, the necessary adjustments to such
billings will be made promptly without any interest charge. If any information
provided to or reviewed by MLP under this Section 4.4(a) is confidential, the
parties shall execute a mutually acceptable confidentiality agreement prior to
such inspection or audit.

 

(b)                                 Absent fraud or intentional concealment or
misrepresentation by the relevant Party, a Party shall neither be required nor
permitted to adjust any Expenditure incurred by such Party during a Fiscal Year
unless a claim therefor is presented or adjustment is initiated within the 12
Months following such Fiscal Year, and in the absence of such timely claims or
adjustments, the books and records rendered by Antero shall be conclusively
established as correct. If MLP has commenced an audit within the period
referenced in Section 4.4(a) but has been unable to complete the audit within
such period despite its good faith efforts to do so, then MLP shall be entitled
to a reasonable extension of time to complete the audit.

 

ARTICLE V
STANDARD OF CARE, NEGATIVE COVENANTS

 

5.1                               Standard of Care. Antero shall second, or
cause to be seconded, the Seconded Employees who will perform the Operating
Services, and who shall carry out their responsibilities (a) in accordance with
workmanlike practices common in the U.S. oil and natural gas industry, and
exercise the same level of care Antero requires in the management of its own
business and affairs, and (b) in compliance with all environmental laws,
rules and regulations of the United States of America and the states where the
Water Assets and the Gathering Facilities are located.

 

5.2                               Negative Covenants. For the avoidance of
doubt, no member of the Antero Group shall, without the prior written consent of
MLP, do or, to the extent the same is within its reasonable control and
consistent with the other terms of this Agreement, permit to occur or to
continue, or permit any Seconded Employee to do or permit to occur or continue
to occur, any of the following:

 

(a)                                 Commit any member of the Partnership Group
to, or enter into on behalf of the Partnership Group, any contract or agreement;

 

(b)                                 Create or incur any lien, security interest
or encumbrance upon the Assets, including without limitation any mechanics or
materialmen’s liens or similar encumbrances arising out of claims for work,
labor or materials furnished in connection with the provision of Operating
Services hereunder;

 

7

--------------------------------------------------------------------------------


 

(c)                                  Purport to sell, lease, pledge, mortgage,
assign, transfer or otherwise dispose of the Assets or any of the Partnership
Group now owned or hereafter acquired assets; or

 

(d)                                 Commit any member of the Partnership Group
to be or to become directly or contingently responsible or liable for
obligations of any other Person, by assumption, guarantee, endorsement or
otherwise.

 

ARTICLE VI
TAXES

 

6.1                               Embedded Tax Amounts. If any portion of any
payment made by MLP hereunder is to reimburse Antero for any federal, state or
local taxes or assessments, then Antero shall cause such taxes and assessments
to be paid prior to delinquency.

 

6.2                               Income Taxes. Notwithstanding anything to the
contrary, Expenditures for which Antero is entitled to reimbursement pursuant to
this Agreement shall not include taxes that are measured or based on Antero’s
income or franchise taxes or similar taxes, and all such income, franchise and
similar taxes shall be the responsibility of Antero.

 

ARTICLE VII
TERMINATION

 

7.1                               Term. Unless terminated earlier, this
Agreement shall continue in effect until the twentieth (20th) anniversary of the
execution of the Initial Services Agreement and from year to year thereafter
(with the initial term of this Agreement deemed extended for each of any such
additional year) until such time as this Agreement is terminated, effective upon
an anniversary of the date hereof, by written notice from either Party to the
other Party on or before the one hundred eightieth (180th) day prior to such
anniversary.

 

7.2                               Termination.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated at any time (i) by mutual
written agreement of the Parties and (ii) by MLP, in its sole discretion,
effective upon delivery of written notice of such termination to Antero.

 

(b)                                 Upon termination of this Agreement, all
rights and obligations of the Parties under this Agreement shall terminate,
provided, however, that such termination shall not affect or excuse the
performance of any party under the provisions of Article IX which provisions
shall survive the termination of this Agreement indefinitely.

 

ARTICLE VIII
ACCESS TO THE ASSETS

 

The Seconded Employees shall at all times during their performance of the
Operating Services hereunder have full and free, non-exclusive access to the
Assets as necessary to perform their obligations under this Agreement, and all
such Persons shall comply with all safety and other procedures from time to time
imposed by MLP in connection with any access to or work performed on or about
the Assets.

 

ARTICLE IX
INDEMNIFICATION

 

9.1                               Indemnification Scope.   IT IS IN THE BEST
INTERESTS OF THE PARTIES THAT CERTAIN RISKS RELATING TO THE MATTERS GOVERNED BY
THIS AGREEMENT SHOULD BE IDENTIFIED AND ALLOCATED AS BETWEEN THEM. IT IS
THEREFORE THE INTENT AND PURPOSE OF THIS AGREEMENT TO PROVIDE FOR THE
INDEMNITIES SET FORTH HEREIN TO THE MAXIMUM EXTENT ALLOWED BY LAW. ALL
PROVISIONS OF THIS ARTICLE SHALL BE DEEMED CONSPICUOUS WHETHER OR NOT
CAPITALIZED OR OTHERWISE EMPHASIZED.

 

8

--------------------------------------------------------------------------------


 

9.2                               Indemnified Persons.   Wherever “MLP” or
“Antero” appears as an indemnitee in this Article, the term shall include that
entity and its Affiliates, and the respective agents, officers, directors,
employees, representatives and contractors and subcontractors of any tier of the
foregoing entities involved in actions or duties to act on behalf of the
indemnified Party.  These groups will be the “MLP Indemnitees” or the “Antero
Indemnitees” as applicable, provided, however, that for the avoidance of doubt,
the MLP Indemnitees shall not include Antero and its Affliates, and the Antero
Indemnitees shall not include the General Partner or any member of the
Partnership Group. “Third parties” shall not include any MLP Indemnitees or
Antero Indemnitees.

 

9.3                               Indemnifications.

 

(a)                                 MLP SHALL RELEASE, DEFEND, INDEMNIFY, AND
HOLD HARMLESS THE ANTERO INDEMNITEES FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES
OF ACTION, DEMANDS, LIABILITIES, LOSSES, DAMAGES, FINES, PENALTIES, JUDGMENTS,
EXPENSES AND COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF
INVESTIGATION AND DEFENSE (EACH, A “LIABILITY”) (INCLUDING, WITHOUT LIMITATION,
ANY LIABILITY FOR (i) DAMAGE, LOSS OR DESTRUCTION OF THE ASSETS, (ii) BODILY
INJURY, ILLNESS OR DEATH OF ANY PERSON, EXCEPT TO THE EXTENT SUCH PERSON IS A
SECONDED EMPLOYEE, AND (iii) LOSS OF OR DAMAGE TO EQUIPMENT OR PROPERTY OF ANY
PERSON) ARISING FROM OR RELATING TO THE SECONDED EMPLOYEES’ PERFORMANCE OF THIS
AGREEMENT, EXCEPT TO THE EXTENT SUCH LIABILITY IS CAUSED BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE ANTERO INDEMNITEES.

 

(b)                                 ANTERO SHALL RELEASE, DEFEND, INDEMNIFY, AND
HOLD HARMLESS THE MLP INDEMNITEES FROM AND AGAINST ANY AND ALL LIABILITIES
(INCLUDING, WITHOUT LIMITATION, ANY LIABILITY FOR (i) DAMAGE, LOSS OR
DESTRUCTION OF THE ASSETS, (ii) BODILY INJURY, ILLNESS OR DEATH OF ANY PERSON,
EXCEPT TO THE EXTENT SUCH PERSON IS A SECONDED EMPLOYEE, AND (iii) LOSS OF OR
DAMAGE TO EQUIPMENT OR PROPERTY OF ANY PERSON) ARISING FROM OR RELATING TO THE
SECONDED EMPLOYEES’ PERFORMANCE UNDER THIS AGREEMENT TO THE EXTENT SUCH
LIABILITY IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ANTERO
INDEMNITEES.

 

9.4                               Damages Limitations.  Any and all damages
recovered by either Party pursuant to this Article IX or pursuant to any other
provision of or actions or omissions under this Agreement shall be limited to
actual damages. CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION BUSINESS
INTERRUPTIONS AND LOST PROFITS) AND EXEMPLARY AND PUNITIVE DAMAGES SHALL NOT BE
RECOVERABLE UNDER ANY CIRCUMSTANCES EXCEPT TO THE EXTENT THOSE DAMAGES ARE
INCLUDED IN THIRD PARTY CLAIMS FOR WHICH A PARTY HAS AGREED HEREIN TO INDEMNIFY
THE OTHER PARTY. EACH PARTY ACKNOWLEDGES IT IS AWARE THAT IT HAS POTENTIALLY
VARIABLE LEGAL RIGHTS UNDER COMMON LAW AND BY STATUTE TO RECOVER CONSEQUENTIAL,
EXEMPLARY, AND PUNITIVE DAMAGES UNDER CERTAIN CIRCUMSTANCES, AND, EXCEPT AS
PROVIDED IN THE PRECEDING SENTENCE WITH RESPECT TO THIRD PARTY CLAIMS, EACH
PARTY NEVERTHELESS WAIVES, RELEASES, RELINQUISHES, AND SURRENDERS RIGHTS TO
CONSEQUENTIAL PUNITIVE AND EXEMPLARY DAMAGES TO THE FULLEST EXTENT PERMITTED BY
LAW WITH FULL KNOWLEDGE AND AWARENESS OF THE CONSEQUENCES OF THE WAIVER
REGARDLESS OF THE NEGLIGENCE OR FAULT OF EITHER PARTY.

 

9.5                               Defense of Claims.  The indemnifying Party
shall defend, at its sole expense, any claim, demand, loss, liability, damage,
or other cause of action within the scope of the indemnifying Party’s
indemnification obligations under this Agreement, provided that the indemnified
Party notifies the indemnifying Party promptly in writing of any claim, loss,
liability, damage, or cause of action against the indemnified Party and gives
the indemnifying Party information, and assistance at the reasonable expense of
the indemnifying Party in defense of the matter. The indemnified Party may be
represented by its own counsel (at the indemnified Party’s sole expense) and may
participate in any proceeding relating to a claim, loss, liability, damage, or
cause of action in which the indemnified Party or both Parties are defendants,
provided, however, the indemnifying Party shall, at all times, control the
defense and any appeal or settlement of any matter for which it has
indemnification obligations under this Agreement so long as any such settlement
includes an unconditional release of the indemnified Party from all

 

9

--------------------------------------------------------------------------------


 

liability arising out of such claim, demand, loss, liability, damage, or other
cause of action and does not require any remediation or other action other than
the payment of money which the indemnifying party will be responsible for
hereunder and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of the indemnified Party. 
Should the Parties both be named as defendants in any third-party claim or cause
of action arising out of or relating to the Assets or Operating Services, the
Parties will cooperate with each other in the joint defense of their common
interests to the extent permitted by law, and will enter into an agreement for
joint defense of the action if the Parties mutually agree that the execution of
the same would be beneficial.

 

ARTICLE X
FORCE MAJEURE

 

10.1                        Force Majeure Event.

 

(a)                                 In the event a Party is rendered unable,
wholly or in part, by Force Majeure to carry out its obligations under this
Agreement, other than the obligation to make payments then or thereafter due
hereunder, and such Party promptly gives notice and reasonably full particulars
of such Force Majeure to the other Party promptly after the occurrence of the
cause relied on, then the obligations of the Party giving such notice, so far as
and to the extent that they are affected by Force Majeure, shall be suspended
during the continuance of any inability so caused, but for no longer period, and
such cause shall so far as reasonably possible be remedied with all reasonably
dispatch by the Party claiming Force Majeure.

 

(b)                                 “Force Majeure” as used in this Agreement
shall mean any cause or causes not reasonably within the control of the Party
claiming suspension and which, by the exercise of reasonable diligence, such
Party is unable to prevent or overcome, including acts of God, strikes, lockouts
or other industrial disturbances, acts of the public enemy, acts of terror,
sabotage, wars, blockades, military action, insurrections, riots, epidemics,
landslides, subsidence,  lightning, earthquakes, fires, storms or storm
warnings, crevasses, floods, washouts, civil disturbances, explosions, breakage
or accidents to wells, machinery, equipment or lines of pipe; the necessity for
testing or making repairs or alterations to wells, machinery, equipment or lines
of pipe, freezing of wells, equipment or lines of pipe; inability of any Party
hereto to obtain, after the exercise of reasonable diligence, necessary
materials, supplies or governmental approvals, and action or restraint by any
Governmental Authority (so long as the Party claiming suspension has not applied
for or assisted in the application for, and has opposed where and to the extent
reasonable, such action or restraint, and as long as such action or restraint is
not the result of a failure by the claiming Party to comply with any Applicable
Law.

 

(c)                                  The settlement of any strikes or lockouts
will be entirely within the discretion of Antero, and settlement of strikes,
lockouts or other labor disturbances when that course is considered inadvisable
is not required.

 

ARTICLE XI
OTHER PROVISIONS

 

11.1                        Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein. No Party may assign or
otherwise transfer either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other Parties,
which approval shall not be unreasonably withheld, conditioned or delayed.

 

11.2                        Notices. All notices or requests or consents
provided for by, or permitted to be given pursuant to, this Agreement must be in
writing and must be given by depositing the same in the United States mail,
addressed to the Person to be notified, postpaid, and registered or certified
with return receipt requested or by delivering such notice in person or by
facsimile or e-mail to such Party. Notice given by personal delivery or mail
shall be effective upon actual receipt. Notice given by facsimile or e-mail
shall be effective upon actual receipt if received during the recipient’s normal
business hours or at the beginning of the recipient’s next Business Day after
receipt if not received during the recipient’s normal business hours. All
notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below such Party’s signature to this Agreement or
at such other address as such Party may stipulate to the other Parties in the
manner provided in this Section 11.2.

 

10

--------------------------------------------------------------------------------


 

Partnership Group:

 

Antero Midstream Partners LP
1615 Wynkoop Street

Denver, Colorado 80202
Attn: Chief Financial Officer

Fax: (303) 357-7315

 

Antero:

 

Antero Resources Corporation
1615 Wynkoop Street

Denver, Colorado 80202
Attn: Chief Financial Officer

Fax: (303) 357-7315

 

11.3                        Severability. If any provision of this Agreement
shall be finally determined to be unenforceable, illegal or unlawful, such
provision shall, so long as the economic and legal substance of the transactions
contemplated hereby is not affected in any materially adverse manner as to any
Party, be deemed severed from this Agreement and the remainder of this Agreement
shall remain in full force and effect.

 

11.4                        Entire Agreement; Conflicts. This Agreement, the
Amended and Restated Services Agreement dated of even date herewith among MLP,
General Partner and Antero (the “A&R Services Agreement”), the Water
Contribution Agreement, the Prior Contribution Agreement, the Commercial
Agreements, any exhibits or schedules to the foregoing and any other transaction
documents executed in connection herewith or therewith constitute the entire
agreement of the Parties relating to the matters contained herein and therein,
superseding all prior contracts or agreements, whether oral or written, relating
to the matters contained herein and therein. In the event of a conflict between
the terms of this Agreement and the terms of the A&R Services Agreement with
respect to the coverage of any individual and/or services provided, the terms of
this Agreement shall control.

 

11.5                        Amendment or Modification. This Agreement may be
amended or modified from time to time only by the written agreement of all the
Parties hereto. Each such instrument shall be reduced to writing and shall be
designated on its face an “Amendment” or an “Addendum” to this Agreement.

 

11.6                        No Waiver. Failure of either MLP or Antero to
require performance of any provision of this Agreement shall not affect either
Party’s right to full performance thereof at any time thereafter, and the waiver
by either MLP or Antero of a breach of any provision hereof shall not constitute
a waiver of any similar breach in the future or of any other breach or nullify
the effectiveness of such provision.

 

11.7                        Safety Regulations. All employees of each Party when
on the property of the other Party will conform to the rules, regulations and
procedures concerning safety of such other Party. From time to time, each Party
shall furnish the other Party with complete, accurate and current copies of all
such rules, regulations and procedures.

 

11.8                        Relationship of Parties. This Agreement does not
create a partnership, joint venture, or relationship of trust or agency between
the Parties.

 

11.9                        Governing Law. Each of the Parties hereby
irrevocably consents and agrees that any dispute arising out of or relating to
this Agreement or any related document shall exclusively be brought in the
courts of the State of Colorado, in Denver County or the federal courts located
in the District of Colorado.  The Parties agree that, after such a dispute is
before a court as specified in this Section 11.9 and during the pendency of such
dispute before such court, all actions with respect to such dispute, including
any counterclaim, cross-claim or interpleader, shall be subject to the exclusive
jurisdiction of such court.  The Parties also agree that after such a dispute is
before a court as specified in this Section 11.9, and during the pendency of
such dispute before such court, each of the Parties hereby waives, and agrees
not to assert, as a defense in any legal dispute, that it is not subject thereto
or that such dispute may not be brought or is not maintainable in such court or
that its property is exempt or immune from execution,

 

11

--------------------------------------------------------------------------------


 

that the dispute is brought in an inconvenient forum or that the venue of the
dispute is improper.  Each Party agrees that a final judgment in any dispute
described in this Section 11.9 after the expiration of any period permitted for
appeal and subject to any stay during appeal shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by laws.

 

11.10                 Further Assurances.  In connection with this Agreement and
all transactions contemplated by this Agreement, each signatory party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions.

 

11.11                 Counterparts.  This Agreement may be executed in one or
more counterparts, including electronic, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

11.12                 Rights of Third Parties.  The provisions of this Agreement
are enforceable solely by the Parties to this Agreement, and no third party
(including any Limited Partner of MLP) shall have the right, separate and apart
from the Parties to this Agreement, to enforce any provision of this Agreement
or to compel any Party to this Agreement to comply with the terms of this
Agreement.

 

[Signatures on following page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

By:

Antero Resources Midstream Management LLC, its general partner

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Vice President and Treasurer

 

 

 

ANTERO RESOURCES MIDSTREAM MANAGEMENT LLC

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Vice President and Treasurer

 

 

 

 

 

ANTERO MIDSTREAM LLC

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Vice President and Treasurer

 

 

 

ANTERO WATER LLC

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Vice President and Treasurer

 

 

 

ANTERO TREATMENT LLC

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Vice President and Treasurer

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Vice President and Treasurer

 

Signature Page to Services and Secondment Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The services shall include the personnel necessary for the provision of
comprehensive Operating Services. Antero shall second, or cause to be seconded,
Seconded Employees to perform the following Operating Services in connection
with the operation and maintenance of the Assets, all in accordance with, and
subject to, the requirements of this Agreement:

 

OPERATING SERVICES: WATER ASSETS

 

The Seconded Employees shall perform the following Operational Services with
respect to the Water Assets:

 

1.              provide, or procure (in the name of MLP or its applicable
Affiliate) and manage, those services (including operation, maintenance,
engineering and construction services) necessary for the operation of the Water
Assets and to maintain the Water Assets in sound operating condition and good
repair;

 

2.              perform routine maintenance, preventative maintenance and
capitalized repairs;

 

3.              perform corrosion and inspection services;

 

4.              perform or cause to be performed waste water fluid handling
services;

 

5.              submit the applications for and in the name of MLP or its
applicable Affiliate, pursue the issuance of, and maintain in force, the
environmental and all other permits necessary for the operation of the Water
Assets;

 

6.              prepare, sign and file, or cause to be prepared, signed and
filed, in each case in the name of MLP or its applicable Affiliate, all filings
required to be filed by an operator of comparable water transportation and
disposal assets with any Governmental Authority with respect to the Water Assets
or the operation thereof; and

 

7.              perform or cause to be performed any other services with respect
to the Water Assets and associated business reasonably requested by MLP.

 

OPERATING SERVICES: GATHERING FACILITIES

 

The Seconded Employees shall perform the following Operational Services with
respect to the Gathering Facilities:

 

1.              conduct, or cause to be conducted, all operations with respect
to the Gathering Facilities, and shall procure and furnish, or cause to be
procured or furnished in the name of MLP or its applicable Affiliate, all
materials, equipment, services, supplies, and labor necessary for the operation
and maintenance of the Gathering Facilities, engineering support for these
activities, and related warehousing and security, including the following:

 

i.                  Maintain and operate flow and pressure control, monitoring,
and over-pressure protection;

 

ii.               Maintain, repair, recondition, overhaul, and replace
equipment, as needed, to keep the Gathering Facilities in good working order;

 

iii.            Operate the Gathering Facilities in a manner consistent with the
standard of conduct set forth in the applicable Commercial Agreements; and

 

iv.           Conduct all other routine day-to-day operations of the Gathering
Facilities.

 

2.              provide, manage and conduct, or cause to be provided, managed
and conducted, the business operations associated with the Gathering Facilities,
including without limitation, the following:

 

i.                  Transportation and logistics, including commercial
operations;

 

Schedule 1

--------------------------------------------------------------------------------


 

ii.               Contract administration;

 

iii.            Gas control;

 

iv.           Gas measurement;

 

v.              GIS mapping;

 

vi.           Database mapping, reporting and maintenance;

 

vii.        Rights of way;

 

viii.     Materials management;

 

ix.           Engineering support (including facility design and optimization);
and

 

x.              perform or cause to be performed any other services with respect
to the Gathering Facilities and associated business reasonably requested by MLP.

 

3.              coordinate and direct, or cause to be coordinated and directed,
the activities of Persons (including contractors, subcontractors, consultants,
professionals, service and other organizations) required to perform the duties
and responsibilities necessarily for the provision of the Operating Services.
Such persons may include employees of Antero or its affiliates or employees of
one or more third persons; provided, however, that any contracts or agreements
with respect to third party services shall be entered into in the name of MLP or
its applicable Affiliates unless otherwise agreed by MLP in writing.

 

Schedule 1

--------------------------------------------------------------------------------


 

SCHEDULE 2
ACCOUNTING PROCEDURES

 

1.0                               Statements and Billings. Antero shall bill MLP
in accordance with Section 4.2 of this Agreement. If requested by MLP, Antero
will promptly provide reasonably sufficient support for the Expenditures
anticipated to be incurred for the following Month. Bills will be summarized by
appropriate classifications indicative of the nature thereof and will be
accompanied by such detail and supporting documentation as MLP may reasonably
request.

 

2.0                               Records. The Parties shall maintain accurate
books and records covering all performance of the Services.

 

3.0                               Purchase of Materials. All material, equipment
and supplies used or consumed on behalf of the Assets will be owned by MLP or
the relevant member of the Partnership Group, as applicable, and purchased or
furnished for its account. So far as is reasonably practical and consistent with
efficient, safe and economical operation as determined by Antero, only such
material shall be obtained for the Assets as may be required for immediate or
near-term use, and the accumulation of surplus stock shall be avoided. To the
extent reasonably possible, the Seconded Employees shall take advantage of
discounts available by early payments and pass such benefits (or an allocable
portion thereof) on to MLP.

 

4.0                               Accounting Procedures.

 

(a)                                 Antero is part of an affiliated group of
companies (the “Affiliated Group”) that as of the date of this Agreement is
engaged in the exploration and production of natural gas. Accounting,
purchasing, and risk management (among other functions and services) as of the
date of this Agreement are managed or provided by Antero or one of its
Affiliates to the Affiliated Group. The costs and expenses incurred by Antero or
such Affiliate in managing or providing such functions and services are accrued
on the books and records of Antero in accordance with GAAP and are allocated
(where applicable) among the members of the Affiliated Group in accordance with
GAAP (the “Accounting Procedures”).

 

(b)                                 The costs and expenses incurred by Antero
Water, Antero Treatment or Antero Midstream in managing or providing functions
and services as at the date of this Agreement are to be accrued on the books and
records of such entity in accordance with the Accounting Procedures.

 

(c)                                  Antero shall apply the Accounting
Procedures in determining the Expenditures. The Accounting Procedures shall
provide a mechanism for validating an Expenditure and all allocations of an
Expenditure. If MLP believes that the determination or allocation of any
Expenditure is inconsistent with the Accounting Procedures, then MLP shall
notify Antero in writing of the specific manner in which MLP regards such
determination or allocation to be deficient or objectionable. Antero shall
either correct or change such determination or allocation in accordance with the
notice, or, if Antero disagrees with MLP’s notice, shall reasonably cooperate
with MLP in addressing such changes. If MLP’s auditors and the Audit Committee
of the General Partner make reasonable suggestions on accounting relating to
this Agreement, Antero will reasonably cooperate with MLP and any other
applicable members of the Partnership Group in addressing such changes;
provided, the implementation of such suggestions shall be subject to the mutual
agreement of MLP and Antero.

 

(d)                                 There shall be no duplication of charges for
the same Expenditure. Likewise, no duplication of an Expenditure that has been
charged to MLP under any other agreement between the Parties may occur.

 

Schedule 2

--------------------------------------------------------------------------------